UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):March 23, 2010 PVF Capital Corp. (Exact Name of Registrant as Specified in Charter) Ohio 0-24948 34-1659805 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 30000 Aurora Road, Solon, Ohio 44139 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(440) 248-7171 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On March 23, 2008, PVF Capital Corp. (the “Company”) announced that it expects to close its rights offering on March 26, 2010.The Company expects to issue 17,142,857 shares of its common stock in the offering, raising gross proceeds of $30.0 million.For more information, see the Company’s press release, dated March 23, 2010, a copy of which is attached to this report as Exhibit 99.1 and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)The following exhibit is filed herewith: Exhibit 99.1Press release dated March 23, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. PVF CAPITAL CORP. Date: March 24, 2010 By: /s/Robert J. King, Jr. Robert J. King, Jr. President and Chief Executive Officer (Duly Authorized Representative)
